Case 2:19-cv-10920-FMO-GJS Document 92 Filed 06/21/21 Page 1 of 4 Page ID #:2523



   1   SCOTT VOELZ (S.B. #181415)
       svoelz@omm.com
   2   ZACH A. TAFOYA (S.B. #301837)
   3   ztafoya@omm.com
       O’MELVENY & MYERS LLP
   4   400 South Hope Street
       Los Angeles, California 90071-2899
   5   Telephone: (213) 430-6000
   6   Facsimile: (213) 430-6407

   7   Attorneys for Defendant
       GT’s Living Foods, LLC
   8
   9
  10                        UNITED STATES DISTRICT COURT
  11                      CENTRAL DISTRICT OF CALIFORNIA
  12
  13   DELANEY SHARPE, ERIN                  Case No. 2:19-CV-10920-FMO-GJS
       WEILER, JENNA LEDER, and
  14   ADRIANA DIGENNARO, on                 DEFENDANT’S REPLY TO
       behalf of themselves and all others   PLAINTIFFS’ OPPOSITION TO THE
  15   similarly situated,                   APPLICATION OF HANNAH Y.
  16                                         CHANOINE TO APPEAR PRO HAC
                          Plaintiffs,        VICE
  17
             v.                              Hon. Gail J. Standish
  18
       GT’s Living Foods, LLC,
                                             Amended Complaint Filed: April 9, 2020
  19                                         Discovery Cutoff: April 30, 2021
                          Defendant.
  20                                         Trial Date: Not Set

  21
  22
  23
  24
  25
  26
  27
  28                                                   DEFENDANT’S REPLY TO PLAINTIFFS’
                                                           OPPOSITION TO APPLICATION OF
                                                      HANNAH Y. CHANOINE TO APPEAR PRO
                                                                                 HAC VICE
                                                                    2:19-CV-10920-FMO-GJS
Case 2:19-cv-10920-FMO-GJS Document 92 Filed 06/21/21 Page 2 of 4 Page ID #:2524



   1          Defendant hereby responds to Plaintiffs’ opposition to the pending
   2   application of Hannah Y. Chanoine—a member in good standing of the bars of
   3   New York and Massachusetts who has appeared pro hac vice in this Court on
   4   multiple occasions—to appear pro hac vice in this case. See Dkt. Nos. 90, 91.
   5   Plaintiffs’ sole argument in opposition to Ms. Chanoine’s application is that, while
   6   the application was pending, she remotely deposed Plaintiffs’ proffered marketing
   7   expert Bruce Silverman. See Dkt. 91 at 2. Plaintiff argues that Ms. Chanoine
   8   “effectively engaged in the unauthorized practice of law” by taking the remote
   9   deposition while the application was pending. Id.1 This argument fails for several
  10   reasons.
  11          First, Ms. Chanoine’s appearance did not constitute the unauthorized practice
  12   of law in California. The State Bar of California’s Rule 5.5 addresses the
  13   unauthorized practice of law in California, and bars lawyers who are not admitted
  14   in California from practicing in the State “unless otherwise entitled to practice law
  15   in this state by court rule or other law.” Rule 5.5 Cmt. The Comment enumerates
  16   exceptions to this restriction, including California Rule of Court 9.47 (attorneys
  17   practicing temporarily in California as part of litigation). California Rule of Court
  18   9.47(c) allows out-of-state attorneys to practice law “temporarily” if, as relevant
  19   here, (1) the attorney “seek[s] … authorization [to appear] promptly after it
  20   becomes possible to do so,” (2) “the attorney’s services are part of … [a] formal
  21   legal proceeding that is … pending,” and (3) those services are part of a proceeding
  22   “in which the attorney’s supervisor is authorized to appear.” California Rule of
  23   Court 9.47(c). Here, Ms. Chanoine is authorized to practice law temporarily in
  24   California because she sought authorization to appear pro hac vice promptly after
  25      1
            Plaintiff’s counsel, despite being on ECF notice of the application’s pending
  26   status from the previous day, and then mentioning the application’s pending status
       early in the deposition without objection, inexplicably waited until the end of a full
  27   7-hour deposition to object. Chanoine Decl. ¶¶ 6-7.
  28                                                        DEFENDANT’S REPLY TO PLAINTIFFS’
                                                                OPPOSITION TO APPLICATION OF
                                                 1         HANNAH Y. CHANOINE TO APPEAR PRO
                                                                                      HAC VICE
                                                                         2:19-CV-10920-FMO-GJS
Case 2:19-cv-10920-FMO-GJS Document 92 Filed 06/21/21 Page 3 of 4 Page ID #:2525



   1   being asked to assist with Mr. Silverman’s deposition (the day before the
   2   deposition, on June 17, 2021), and the undersigned, as lead counsel supervising this
   3   pending litigation, is Ms. Chanoine’s “supervisor” for this purpose. See Chanoine
   4   Decl. ¶ 2.
   5          Second, Plaintiffs cite no support for their novel argument that Ms.
   6   Chanoine’s temporary involvement in this case (because of lead counsel’s
   7   unavailability to take the deposition), under the reasonable expectation that her pro
   8   hac vice application would be granted, is grounds for denial of that application. In
   9   fact, in the only case Plaintiffs cite, the California Supreme Court ruled in favor of
  10   admitting a qualified attorney notwithstanding that he had appeared at a deposition
  11   without prior approval from the court. See Ex parte McCue, 211 Cal. 57, 68–69
  12   (1930) (“[W]e do not consider this conduct on his part as in any way involving his
  13   moral character, or that it is sufficient in itself to deprive him of his right to a
  14   license to practice law in this state.”).
  15          Third, consistent with the foregoing—and with common practice, see
  16   Chanoine Decl. ¶ 4—this Court’s local rules say nothing to suggest that a pro hac
  17   applicant who reasonably expects their application to be granted must wait for that
  18   approval before entering an appearance in the case. To appear pro hac vice before
  19   this Court, an attorney must be (a) in good standing with “the bar of any United
  20   States Court, or of the highest court of any State”; (b) “of good moral character”;
  21   (c) “retained to appear before this Court”; and (d) not a resident of California or one
  22   who is regularly employed in or engaged in business in California. L.R. 83-2.1.3,
  23   83-2.1.3.2. As demonstrated in Ms. Chanoine’s application, she meets all of these
  24   prerequisites.
  25          However, despite the fact that Plaintiffs’ objection is not well-taken, Ms.
  26   Chanoine will voluntarily refrain from further appearances in this matter until the
  27   Court rules on her application. See Chanoine Decl. ¶ 8.
  28                                                           DEFENDANT’S REPLY TO PLAINTIFFS’
                                                                   OPPOSITION TO APPLICATION OF
                                                    2         HANNAH Y. CHANOINE TO APPEAR PRO
                                                                                         HAC VICE
                                                                            2:19-CV-10920-FMO-GJS
Case 2:19-cv-10920-FMO-GJS Document 92 Filed 06/21/21 Page 4 of 4 Page ID #:2526



   1         For the foregoing reasons, Defendant respectfully requests that Ms.
   2   Chanoine’s application to appear in this matter pro hac vice, see Dkt. 90, be
   3   granted.
   4
   5
             Dated: June 21, 2021                    O’MELVENY & MYERS LLP
   6
   7
                                                     By:       /s/ Scott M. Voelz
   8                                                              Scott M. Voelz
   9                                                 Attorneys for Defendant
                                                     GT’s Living Foods, LLC
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                                        DEFENDANT’S REPLY TO PLAINTIFFS’
                                                                OPPOSITION TO APPLICATION OF
                                                 2         HANNAH Y. CHANOINE TO APPEAR PRO
                                                                                      HAC VICE
                                                                         2:19-CV-10920-FMO-GJS
